Citation Nr: 0707366	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from 
December 23, 2002 to June 29, 2003.

2.  Entitlement to an increased evaluation in excess of 50 
percent for PTSD from September 1, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
PTSD and assigned a 30 percent evaluation effective December 
23, 2002.

The veteran was in receipt of a temporary evaluation of 100 
percent due to hospitalization from June 30, 2003 to August 
31, 2003.    

In a subsequent February 2004 rating decision, after the 
receipt of new evidence, the RO granted a 50 percent 
evaluation for PTSD, effective September 1, 2003.  

The Board remanded the case to the RO for further development 
in August 2005.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  From December 23, 2002 to June 29, 2003, the veteran is 
shown to have moderately severe occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as panic attacks, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

2.  From September 1, 2003, the veteran is shown to have 
deficiencies in most areas, such as work, family relations, 
and mood, due to symptoms such as depression that affects his 
ability to function effectively, suicidal ideation, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships. 

CONCLUSIONS OF LAW

1.  From December 23, 2002 to June 29, 2003, the criteria for 
a 50 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

2.  From September 1, 2003, the criteria for a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

An April 2006 correspondence provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In that 
regard, the February 2003 letter addressed the veteran's 
original application for service connection.  In June 2003, 
the RO awarded service connection for PTSD and assigned a 30 
evaluation, effective the date of the claim.  Therefore, the 
February 2003 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher evaluation for 
PTSD.  The RO issued a statement of the case in March 2004, 
providing the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.  

The veteran's service medical records, VA treatment records, 
VA examinations, and Social Security Administration records 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  A staged rating is for consideration in this 
case.  Because the veteran was in receipt of a temporary 
evaluation of 100 percent from June 30, 2003 to August 31, 
2003, and because the RO issued a new rating decision in 
February 2004, granting an increased 50 percent evaluation 
effective September 1, 2003, the Board will evaluate the 
level of disability both prior to June 30, 2003 and from 
September 1, 2003.

Under Diagnostic Code 9411, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

From December 23, 2002 to June 29, 2003, the veteran was 
assigned a 30 percent evaluation for PTSD under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

During a May 2003 VA examination, the veteran indicated that 
he did not participate in activities and social pursuits, 
other than his Vietnam veterans support group and clinic 
appointments.  During his mental status examination, the 
veteran appeared sad and dejected throughout the interview.  
There was no impairment of thought process or communication.  
He denied hallucinations and delusions. He denied suicidal 
and homicidal thoughts at that time, although suicidality was 
present on a subacute basis and he had a history of overdose 
in the 1980s.  He was able to maintain minimal personal 
hygiene and did his own shopping and cooking.  He was 
oriented to person, place, and the month and the year.  He 
was off by one day as to the date.  He did not have loss of 
short-term memory.  No obsessions or compulsions were 
evident, although he was in the habit of frequently checking 
windows and doors and needed to sit with his back against a 
wall.  The veteran noted that he did not go out at night 
because he would be fearful of an attack, although he 
realized that this might be illogical.  Rate and flow of 
speech were relevant with no obscure speech patterns.  He 
tended to have panic attacks if by himself in a crowd or if 
driving alone in a crowded freeway.  He indicated that he had 
depression most of the time.  There was no evidence of 
impaired impulse control.  He reported having difficulty with 
sleep.  The veteran was assessed with a GAF estimated at 55 
with moderately severe difficulty in social and occupational 
functioning.  

The Board finds that the severity of the veteran's 
symptomatology is more consistent with a higher 50 percent 
disability rating for PTSD.  The record shows that veteran's 
symptoms have resulted in moderately severe occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as panic attacks, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  Although a GAF 
score of 55 reflects moderate or moderate difficulty in 
social or occupational functioning, the examiner noted 
specifically, that the veteran had moderately severe 
difficulty in social and occupational functioning.  See DSM-
IV at 46-47.  From December 23, 2002 to June 29, 2003, the 
Board finds that a 50 percent rating for PTSD is warranted.  

The Board notes that from June to August 2003, the veteran 
was in receipt of a 100 percent temporary rating, for a 
psychiatric hospitalization for PTSD.  From September 1, 
2003, the veteran was assigned a 50 percent evaluation for 
PTSD.  

During a December 2003 VA examination, it was noted that the 
veteran had just completed a 35 day PTSD inpatient program.  
The veteran indicated that he continued to be isolated and 
did not get out.  He appeared sad during his mental status 
examination.  There was no impairment of thought process or 
communication.  He denied hallucinations and delusions.  He 
denied suicidal and homicidal thoughts, but had fleeting 
thoughts of ending his life on a subacute basis.  He was able 
to maintain personal hygiene and did his own shopping and 
cooking.  He was oriented to person, place, and the month and 
the year.  He did not have loss of short-term memory.  He 
noted that he rarely went out and he had occasional panic 
attacks.  Rate and flow of speech were relevant with no 
obscure speech patterns.  He continued to feel depressed, and 
had difficulty sleeping.  The veteran was assessed with a GAF 
score of 50 with severe difficulty in social and occupational 
functioning.  

From September 1, 2003, the Board finds that the veteran's 
disability more closely resembles a 70 percent rating for 
PTSD.  The December 2003 VA examiner described the veteran's 
occupational and social functioning as being severe.  A GAF 
score of 50 reflects serous symptoms or any serious 
impairment in social or occupational functioning.  See DSM-IV 
at 46-47.    

The veteran had deficiencies in areas, such as work, family 
relations, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  The veteran has exhibited an inability to 
establish and maintain effective relationships.  The examiner 
noted that he had Axis IV psychosocial and environmental 
problems, that he lived alone, had inadequate social support, 
and isolated himself.  The veteran's mental status 
examination shows that he has depression that affects his 
ability to function effectively.  The examiner noted that the 
veteran rarely went out unless he had an appointment.  He had 
difficulty in adapting to stressful circumstances and would 
have panic attacks, especially if driving alone on a crowded 
road.  The December 2003 VA examiner also noted that at time, 
the veteran had suicidal ideation, and tried to counter this 
by thinking of reasons to live.  The veteran's occupational 
and social functioning has clearly worsened as it was 
described as moderately severe in May 2003 and severe in 
December 2003.

The veteran is not shown to have other symptoms described for 
a 70 percent evaluation such as obsessional rituals, speech 
that is intermittently illogical, obscure, or irrelevant, 
near-continuous panic, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Id. 

The May 2003 and December 2003 VA examinations did not 
reflect symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss, to warrant a 100 percent evaluation.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

From December 23, 2002 to June 29, 2003, the Board concludes 
that the evidence supports a 50 percent rating for PTSD.  
From September 1, 2003, the evidence supports a 70 percent 
rating for PTSD.  


ORDER

From December 23, 2002 to June 29, 2003, a 50 percent rating, 
but no more, is granted for PTSD subject to the law and 
regulations governing the payment of monetary benefits. 

From September 1, 2003, a 70 percent rating, but no more, is 
granted for PTSD subject to the law and regulations governing 
the payment of monetary benefits. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


